Citation Nr: 0124664	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
May 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection is presently in effect for cerebellar 
ataxia, autosomal dominant type II, currently rated as 80 
percent disabling from May 1999; dysarthria, rated as 30 
percent disabling from November 2000; and right shoulder 
strain, rated as noncompensable from May 1999; the veteran's 
current combined disability rating is 90 percent.

3.  According to the veteran's application for TDIU, he 
completed 13 years of education; he indicated that he became 
too disabled to work in May 1999.

4.  The veteran is currently employed in a computer related 
field full-time and attending school part-time.

5.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
Essentially, the veteran maintains that his current service-
connected disabilities render him unemployable. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) ( when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  The RO provided the veteran with copies of the rating 
decision and the statement of the case concerning the 
evaluation of his claim.  Moreover, the claims file appears 
to contain all relevant medical and occupational records, 
among which is the report of a July 2000 VA examination.  The 
Board has also obtained the veteran's vocational 
rehabilitation folder and associated it with the veteran's 
claims file.  There is no indication in the file that there 
are additional relevant records that have not yet been 
associated with the claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA regulations essentially establish objective and subjective 
standards for a TDIU award.  When the veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Service connection is presently in effect for cerebellar 
ataxia, autosomal dominant type II, rated as 80 percent 
disabling from May 1999; dysarthria, rated as 30 percent 
disabling from November 2000; and right shoulder strain, 
rated as noncompensable from May 1999; the veteran's combined 
disability rating is 90 percent.  In light of the foregoing, 
it is clear that the veteran satisfies the percentage 
requirements for a TDIU, as set forth in 38 C.F.R. § 4.16(a).  
Thus, the remaining question in this appeal is whether the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  See id.

The veteran's Application for Increased Compensation Based on 
Unemployability was received in October 2000.  On that 
application, the veteran indicated that he had a high school 
education and one year of college education.  A review of the 
record reveals that the veteran's past work experience 
includes over twelve years in active service, where he worked 
as a specialist in aircraft environmental systems and 
maintenance data collection.  Presently, he is working in a 
computer related position, and attending school.  He 
indicated on his application for TDIU that he became too 
disabled to work at the time of his discharge from the 
service in May 1999; however, as noted, he is currently 
employed.

The medical evidence indicates that in a July 2000 VA 
examination, the examiner noted the following:  difficulty 
remaining in a constant upright position; eye movements not 
smooth or fluid; repetitive finger motions were able to be 
completed, but with difficulty; difficulty walking in a 
straight line.  Evidence from the veteran's vocational 
rehabilitation file shows that he was recently enrolled in a 
work-study program, through which he obtained employment in a 
computer related field.  Recent information in the veteran's 
vocational rehabilitation folder indicates that in August 
2001, the veteran was working full-time in the computer lab 
at a VA medical center.  It was noted that his work study and 
school experience was enough to get that job.  The veteran 
was described as very excited about his job.  In September 
2001, the veteran reduced his school hours to half-time, 
because he could not handle working full-time and going to 
school full-time.

The Board has reviewed the evidence of record, both in the 
veteran's claims file and his vocational rehabilitation file.  
While the veteran's service-connected disabilities, including 
cerebellar ataxia, autosomal dominant type II, dysarthria, 
and right shoulder strain, may result in some degree of 
industrial impairment, the preponderance of the evidence is 
against a finding that his service-connected disabilities 
render him unable to obtain or retain substantially gainful 
employment.  Despite a showing that the veteran has 
difficulty with fine motor control, which specifically 
affects his ability to type and write, there is no evidence 
of record that the veteran's service-connected disabilities 
have interfered with his employability to such a degree that 
he is unable to secure and follow a substantially gainful 
occupation.  In fact, the evidence shows that the veteran is 
currently employed in an occupation that is consistent with 
his current educational pursuit.  

The Board acknowledges the veteran's contentions that the 
fact that he was involved in a work study program attending 
school should not hinder his claim for TDIU.  However, the 
Board emphasizes that the determinative issue in this case is 
whether the veteran's service-connected disabilities render 
him unemployable.  In the present case, the veteran has 
demonstrated that he is able to work, despite his service-
connected disabilities, and also attend school.  Records in 
the veteran's vocational rehabilitation folder indicate that 
the veteran has been doing well in school, and his job is in 
a computer lab, which is related to his studies.  The Board 
does not discount the severity of the veteran's service-
connected disabilities, which amount to a combined total 
disability rating of 90 percent.  Nevertheless, the veteran 
has successfully been able to obtain employment while 
attending school, despite these disabilities. 

The record contains no medical statement or other evidence 
indicating the veteran is unable to work due to his service-
connected disabilities.  While the Board does not dispute 
that the veteran's service-connected disabilities have 
limited him from pursuing certain types of jobs, the Board 
emphasizes that when establishing entitlement to TDIU it must 
be shown that the veteran's service-connected disabilities 
preclude all forms of substantially gainful employment, 
consistent with his educational and vocational history.  Such 
is not shown here by the evidence.  Should the veteran 
demonstrate in the future that his service-connected 
disabilities prevent gainful employment, he may reapply for a 
TDIU.  At present, however, the evidence does not support an 
award of TDIU.

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is entitled to 
a total disability rating, based on individual 
unemployability due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

The claim for entitlement to a total disability rating based 
on individual umemployability due to service-connected 
disabilities, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

